DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/21 and 8/13/21 is being considered by the examiner.

					Claim Status
Claims 1-21 are pending and are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, 12, 13, 14, 15, 16, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyler (US Pub 2015/0056716).

Regarding Claim 1, Oyler teaches a method of collecting and preserving a biological sample, comprising: providing a sample collection vessel that includes a top 

Regarding Claim 10, modified Oyler teaches the method of claim 1, wherein the funnel is removably attached to the sample collection vessel by a connection mechanism selected from the group consisting of threads, snap fit connections, press fit connections, tongue and groove members, bayonet connections, and 20interlocking or mechanically coupling mechanisms ([0018] a funnel connectable to the tube, and a cap connectable to the tube, [0022] In one embodiment, the device is provided to the user with the funnel connected to the sample tube as shown in FIG. 1C. As described in more detail below, the funnel connects to the tube via flanges.).  

Regarding Claim 11, modified Oyler teaches the method of claim 1, wherein the funnel has a complementary connection mechanism at a distal end for removeable attachment to the top portion of the sample collection vessel, a receiving opening at a proximal end for receiving the biological sample from the user,DOCKET NO. 21118.27.2.125 and an exit opening at the distal end through which the biological sample exits when being guided through the opening of sample collection vessel and into the sample collection chamber ([0026] FIG. 3 illustrates the funnel 200. The funnel includes a larger first end 210 for receiving the sample, typically via expectorating by the user. The funnel includes a smaller second end 220 connectable to the first end of the sample tube. The second end has an outer wall 221 and an inner wall 222 creating flanges enclosing a space 223. The space 223 

	Regarding Claim 12, modified Oyler teaches the method of claim 1, wherein the sample collection vessel includes a connection 5member on an exterior surface of the top portion of the sample collection vessel adjacent to the opening, and wherein the sealing cap comprises a complementary connection member located on an inner wall of the sealing cap that is configured to associate with the connection member of the sample collection vessel in order to couple the sealing cap to the sample collection vessel ([0023] As shown in FIG. 1B, the funnel can be removed (e.g., after the sample has been placed in the tube) and the cap, containing the sealed capsule and the piercing device, can be screwed onto the tube via threads on the outside of the tube and on the inside of the cap. Once the cap is fully screwed onto the tube.).  

	Regarding Claim 13, modified Oyler teaches t10he method of claim 12, wherein the connection member of the sample collection vessel comprises a ridge projecting away from the sample collection vessel or a depression within the sample collection vessel and the complementary connection member of the sealing cap comprises a hook or ridge sized and shaped to engage the connection member of the sample collection vessel ([0023] As shown in FIG. 1B, the funnel can be removed (e.g., after the sample has been placed in the tube) and the cap, containing the sealed capsule and the piercing device, can be screwed onto the tube via threads on the outside of the tube and on the inside of the cap.).  

Regarding Claim 14, modified Oyler teaches the method of claim 12, wherein the connection member and the complementary connection member each comprise complementary threads, wherein the complementary threads of the connection member comprise external threads of the sample collection vessel, and wherein the complementary threads of the complementary connection member comprise internal threads 20of the sealing cap ([0023] As shown in FIG. 1B, the funnel can be removed (e.g., after the sample has been placed in the tube) and the cap, containing the sealed capsule and the piercing device, can be screwed onto the tube via threads on the outside of the tube and on the inside of the cap.).  

	Regarding Claim 15, modified Oyler teaches the method of claim 1, wherein the sample collection vessel includes a generally cylindrical portion having a generally circular cross section of constant diameter extending fromDOCKET NO. 21118.27.2.126 the top portion of the sample collection vessel, exclusive of any connection member or mechanism, to a portion of the sample collection vessel defining the sample collection chamber (Note in Fig. 1, collection tube 100 is generally cylindrical and has a generally circular cross section of constant diameter). 
 
Regarding Claim 16, Oyler teaches a method of collecting and preserving a biological sample, comprising: 5providing a sample collection kit, which is comprised of: vessel that includes a top portion, an opening at the top portion, and a sample collection chamber; a funnel having a sample receiving opening and being configured to removably attach to the top portion of the sample collection chamber and provide 10fluid 

Regarding Claim 20, modified Oyler teaches the method of claim 16, wherein the funnel has a complementary connection 5mechanism at a distal end for removeable attachment to the top portion of the sample collection vessel, a receiving opening at a proximal end for receiving the biological sample from the user, and an exit opening at the distal end through which the biological sample exits when being guided through the opening of sample collection vessel and into the sample collection chamber ([0026] FIG. 3 illustrates the funnel 200. The funnel includes a larger first end 210 for receiving the sample, typically via expectorating by the user. The funnel includes a smaller second end 220 connectable to the first end of the sample tube. The second end has an outer wall 221 and an inner wall 222 creating flanges enclosing a space 223. The space 223 is of a size to snugly and reversibly insert the first end of the sample tube. In some embodiments the funnel of FIG. 8 is used.).  

	Regarding Claim 21, modified Oyler teaches t10he method of claim 16, wherein the sample collection vessel includes a connection member on an exterior surface of the top portion of the sample collection vessel adjacent to the opening, and wherein the sealing cap comprises a complementary connection member located on an inner wall of the sealing cap and that is configured to associate with the connection member of the sample collection vessel in order to couple the sealing cap to the sample collection vessel ([0023] As shown in FIG. 1B, the funnel can be removed (e.g., after the sample .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 4, 5, 6, 7, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oyler (US Pub 2015/0056716), in view of Cronin (US Pub 2009/0133366).


Regarding Claim 2, 3, and 4, Oyler teaches the method of claim 1.

	Cronin teaches a dispenser. [0017] the lid may be moveable between a storage condition and an activated condition by pushing downward on the lid with an operator's hand and the lid being hard and smooth. [0063] Between the seal rings 46, openings are provided into the first component holder 34 wall. These openings 48 constitute the dispensing end of the first component holder 34, FIG. 3. When the device is activated FIG. 2 the dispensing end travels below the container cap 18 wall and the first component 24 is released into the container 12. Before activation, the tamper proof protective cap 28 must be removed by snapping it off. [0064] The dispensing end of the first component holder 34 has a tapered bottom that also helps dispensing the first component 24 into the container 12. The tapered bottom has a conical shape and it is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the device of Oyler, a valve assembly associated with the sealing cap and configured to retain the sample preservation reagent within the reagent chamber when the valve assembly is in a closed configuration and release the sample preservation reagent from the reagent chamber into the sample collection chamber when the valve assembly is in an open configuration, the valve assembly comprising: a core configured to associate with the opening at the top portion of the sample collection vessel, a collar disposed about the core and which forms a fluid tight seal with the core, and a plurality of fluid vents through the core; and a collar obstructs the fluid vents to retain the sample preservation reagent within the reagent chamber when the valve assembly is in the closed configuration, wherein associating the sealing cap with the sample collection vessel causes a physical rearrangement of the core relative to the collar to put the valve assembly in the open configuration in which the fluid vents are at least partially unobstructed and moved Page 2 of 9Application No. 17/093,815Amendment "A" and ResponseReply to Restriction Requirement of January 21, 2021into fluid communication with the reagent chamber, as taught by Cronin, in order to allow for a device and means to add a selected component to a main package or chamber such that it forms a two-chamber container that keeps the first component separated from the main component, in an air tight sealed manner until a selected time before use, as taught by Cronin, [0006].

Claim 5, modified Oyler teaches the method of claim 4, wherein the physical rearrangement includes translational movement of the core along a longitudinal axis relative to the sealing cap and in a direction opposite the direction of the sealing cap (a physical rearrangement of translational movement would occur when the valve moves or is broken as taught by modified Oyler such that the preservative is released and can mix in the collection chamber).  

Regarding Claim 6, modified Oyler teaches the method of claim 3, wherein the core and the collar of the valve assembly are configured so that when the sealing cap is associated with the top portion of the sample collection vessel a flange of the core engages the top portion of the sample collection vessel to prevent theDOCKET NO. 21118.27.2.124 core from traversing the opening at the top portion of the sample collection vessel as the sealing cap is moved longitudinally toward the sample collection vessel (the core and the collar of the valve assembly are capable of being configured so that when the sealing cap is associated with the top portion of the sample collection vessel a flange of the core engages the top portion of the sample collection vessel to prevent the core from traversing the opening at the top portion of the sample collection vessel as the sealing cap is moved longitudinally toward the sample collection vessel. Examiner notes Oyler teaches a variety of flanges engaging.).  

Regarding Claim 7, modified Oyler teaches the method of claim 3, wherein the core comprises a head member configured to 5form a fluid-tight seal with the collar when the valve assembly is in the closed configuration, and wherein one or more of the collar 


	Regarding Claims 17 and 18, Oyler teaches t5he method of claim 16.
Oyler is silent to wherein the valve of the sealing cap is a valve assembly configured to retain the sample preservation reagent within the reagent chamber when the valve assembly is in a closed configuration and release the sample preservation reagent from the reagent chamber into the sample collection chamber when the valve assembly is in an open configuration, 10the valve assembly comprising: a core configured to associate with the opening at the top portion of the sample collection vessel; one or more fluid vents through the core; and a collar disposed about the core and which forms a fluid tight seal with the core and 15obstructs the one or more fluid vents to retain the sample preservation reagent within the reagent chamber when the valve assembly is in the closed configuration, wherein associating the sealing cap with the sample collection vessel causes a physical rearrangement of the core relative to the collar to put the valve assembly in the open configuration in which the one or more fluid vents are at least partially unobstructed 20and moved into fluid communication with the reagent chamber.  
Cronin teaches a dispenser. [0017] the lid may be moveable between a storage condition and an activated condition by pushing downward on the lid with an operator's 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the device of Oyler, a valve assembly associated with the sealing cap and configured to retain the sample preservation reagent within the reagent chamber when the valve assembly is in a closed configuration and release the sample preservation reagent from the reagent chamber into the sample collection chamber when the valve assembly is in an open configuration, the valve assembly comprising: a core configured to associate with the opening at the top portion of the sample collection vessel, a collar disposed about the core and which forms a fluid tight seal with the core, and a plurality of fluid vents through the core; and a collar obstructs the fluid vents to retain the sample preservation reagent within the reagent chamber when the valve assembly is in the closed configuration, wherein associating the sealing cap with the sample collection vessel causes a physical rearrangement of the core relative to the collar to put the valve 


Regarding Claim 19, modified Oyler teaches the method of claim 18, wherein the funnel is removably attachable to the sample collection vessel by a connection mechanism selected from the group consisting of threads, snapDOCKET NO. 21118.27.2.128 fit connections, press fit connections, tongue and groove members, bayonet connections, and interlocking or mechanically coupling mechanisms ([0018] a funnel connectable to the tube, and a cap connectable to the tube, [0022] In one embodiment, the device is provided to the user with the funnel connected to the sample tube as shown in FIG. 1C. As described in more detail below, the funnel connects to the tube via flanges.).
  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oyler (US Pub 2015/0056716), in view of Cronin (US Pub 2009/0133366), and further in view of Keane (US Pub 2005/0101920).
Regarding Claims 8 and 9, modified Oyler teaches t10he method of claim 3.
Modified Oyler is silent to wherein the plurality of fluid vents are disposed radially about the core with each comprising an entrance aperture through a side of the core and an exit aperture through a distal end of the core and the fluid vents span an interior 
Keane teaches in the related art of a collection device. [0028] The plunger rod 58 further includes at least one vent, and preferably a plurality of vents 62 extending through the rigid tubular wall 64 of the plunger rod 58 at a location adjacent front end 68 thereof. Vents 62 are desirably spaced equally and radially about a circumference or perimeter of the front end 68 of the plunger rod 58 as illustrated generally in FIGS. 3-5. In a preferred embodiment, the plurality of vents 62 are positioned about the closed front end 68 of the plunger rod 58 at the intersection between the conical-profiled, closed front end 90 and the rigid tubular wall 64 of the plunger rod 58. The plurality of vents 62 extend through the rigid tubular wall 64 of the plunger rod 58, thereby providing fluid communication into the interior lumen 72 created by the rigid tubular wall 64 of the plunger rod 58. [0029] In an alternate embodiment as shown in FIGS. 7 and 8, the plurality of vents 62a are equally-positioned circumferentially in the rigid tubular wall 64a of the plunger rod 58a at a location spaced from the front end. In this embodiment, the plunger rod 58a is also shown as including a flat profiled front end 92a, with the plurality of vents 62a positioned in the rigid tubular wall 64a of the plunger rod 58a. Such positioning of the vents spaced from the first end is possible in the plunger rod due to the sealing mechanism between the plunger and the syringe barrel being located a position spaced from the front end of the plunger rod, as compared with typical prior art assemblies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the plurality of fluid vents 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JB/

/Benjamin R Whatley/           Primary Examiner, Art Unit 1798